Gose, J.
(concurring) — In concurring I desire to add a few words to what has been said by Judge Fullerton. This is a suit in equity, prosecuted by a taxpayer upon behalf of all the taxpayers of the respondent county. The fact that the contract has been executed since the commencement of the action ought not to defeat the right of the appellant to *322such relief as equity can afford. As a taxpayer he was interested in the contract being let in the manner provided b^ law. The purpose of the statute in requiring the giving of notice was to prevent collusion and fraud, and to insure the public against extravagance. The contract was one which the commissioners had the power to make by pursuing the method directed by the statute. Failing to comply with the statute, the contract is not enforcible, but the county is holden for the reasonable value of the bridge. If contractors are only allowed to recover such reasonable value, the spirit of the statute will be met. The law-making body assumed that the giving of the notice and letting the contract to the lowest bidder would insure the public that it would secure the work for a reasonable price. The county cannot be held for more than the reasonable value of the work, and the principles of common honesty, applicable alike to natural and artificial persons, forbid that it shall retain and use the bridge and pay a less sum. Whatever sum, if any, it has paid in excess of the reasonable value of the work can be recovered in this action and be restored to the county. The further progress- of the case may require the filing of a supplemental bill, but the relief indicated is within the equity powers of the court. All the parties in interest are before the court. To avoid a multiplicity of suits a court of equity, when it has acquired jurisdiction over a matter for a particular purpose, will determine the whole controversy and confer complete relief. The denial of injunctive relief does not exhaust the court’s-jurisdiction. 1 Pomeroy, Eq. Jur. (3d ed.), § 243.
We are aware that there are cases holding that, where a statute has not been complied with by the officers of a municipal corporation, there is no liability. The injustice of such a rule is apparent where, as in this case, the county retains a needed improvement which it had the power to make had it pursued the mandate of the statute. In addition to the authorities referred to by Judge Fullerton, I cite as supporting our view: Citizens' Central Nat. Bank v. Appleton, *323216 U. S. 196; O’Connor v. Stewart, 19 La. Ann. 127; Town of Nome v. Lang, 1 Alaska 593.
I therefore concur.
Chadwick, J., concurs in the result.